Case 3:14-cr-00175-WHA Document 1023-5 Filed 03/01/19 Page 1 of 5




                 EXHIBIT 5
           Case 3:14-cr-00175-WHA Document 1023-5 Filed 03/01/19 Page 2 of 5




SFGATE https://www.sfgate.com/news/article/PG-E-settles-forest-fire-suits-for-29-5-million-3407791.php

PG&E settles forest-fire suits for $29.5 million
ENVIRONMENT

By Demian Bulwa Published 4:00 am PDT,Thursday, March 15, 2012
Pacific Gas and Electric Co. and two of its subcontractors have agreed to pay $29.5 niillion to
settle a pair offederal lawsuits in which the government said the company's power lines
sparked wildfires in national forests in California, prosecutors said Wednesday.

     The settlements are intended to pay for damage from the fires, including the
     rehabilitation of wildlife, the reforestation of burned areas and firefighting costs.
  RECOMMENDED VIDEO
                                                                   The settlements involve two big
                                                                   blazes in 2004,each of which
                                                                   torched more than 4,000 acres of
                                                                   federal forest land: the Sims Fire,
                                                                   which started in Six Rivers National
                                                                 d in Eldorado National Forest in El



                                                                  r PG&E.Since 2009,the company
                                                                 illion in connection with such blazes.
          Case 3:14-cr-00175-WHA Document 1023-5 Filed 03/01/19 Page 3 of 5




The U.S. attorney's office in Sacramento confirmed the latest settlements Wednesday but said
prosecutors would not comment in detail until a news conference today.

PG&E spokeswoman Brandi Ehlers said the company had agreed to pay $6.1 million in
connection with the Sims Fire. She said the rest ofthe $29.5 million is being paid by two
subcontractors, Western Environmental Consultants and Davey Tree Expert Co., who
handled tree trimming around PG&E lines.

Efforts to reach attorneys for the two firms were imsuccessful late Wednesday.

"We've made significant changes in our vegetation management program (since 2004)that are
already showing progress in reducing tree-caused power outages and safety incidents," Ehlers
said.
          Case 3:14-cr-00175-WHA Document 1023-5 Filed 03/01/19 Page 4 of 5



In the Sims Fire,the government said in court filings that PG&E had failed to remove a
decaying tree that buckled and fell on a 66,ooo-volt transmission line in late July 2004. The
resulting blaze burned part of Six Rivers National Forest and Shasta-Trinity National Forest.


The Freds Fire started Oct. 13, 2004, near Kyburz in El Dorado County. The government said
PG&E had been negligent in supervising a contractor, Davey Tree Expert Co., whose workers
lost control of a large tree they were cutting down and watched it fall onto a 21,000-volt line.

The National Weather Service had designated a red-flag warning for high fire danger that
day, government lawyers said. The fire spread to more than 7,500 acres,the government said,
including 4,500 acres of national forest land.




Demian Bulwa is a San Francisco Chronicle staff writer, dbulwa@sfchronicle.com

                                  © 2019 Hearst Communications, Inc.
Case 3:14-cr-00175-WHA Document 1023-5 Filed 03/01/19 Page 5 of 5



                         HEAR S ¥
